John Saffin plaint. agt Jacob Jesson Defendt in an action of debt for that the sd Jacob Jesson refuseth to make payment of the Summe *775of thirteen pounds in mony due unto the sd Saffin for the rent of his warehouse as by the Lease thereof bearing date the .12th day of October .1675. with an accompt & other testimony may appeare and all other due damages according to attachmt datd January .16th 1676. Objection being made of two actions in the process the plaint. declared hee held to that of the lease: after which the Evidences in the case produced being read and committed to the Jury which remain on file with the Records of this Court: The Jury brought in theire Verdict, they found for the plaintife thirteen pounds according to Lease & costs of Court allowd twenty nine Shillings and ten pence.
Execucion issued 13° Febry 1676.
[The serving of this execution involved two persons in serious difficulties. See Walley v. Waite, in the April Session, below, p. 802.]